                                   1

                                   2

                                   3

                                   4

                                   5                           UNITED STATES DISTRICT COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     RANDY ALANA,
                                                 Petitioner,                            Case No. 18-07116 BLF (PR)
                                   8         v.
                                                                                        ORDER DENYING PETITION FOR
                                   9                                                    WRIT OF HABEAS CORPUS;
                                         MICHAEL MARTEL, Warden,                        DENYING CERTIFICATE OF
                                  10              Respondent.                           APPEALABILITY; DIRECTIONS
                                                                                        TO CLERK
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.
                                  14   § 2254 challenging his 2016 criminal judgment. Dkt. No. 1 (“Petition”). Respondent filed
                                  15   an answer on the merits. Dkt. No. 15 (“Answer”). Petitioner filed a traverse. Dkt. No. 24
                                  16   (“Traverse”). For the reasons set forth below, the petition is DENIED.
                                  17                                       I. BACKGROUND
                                  18          A jury convicted Petitioner of first-degree murder, second-degree robbery, the
                                  19   unlawful driving or taking of a vehicle, and two counts of grand theft. See Ans., Ex. A at
                                  20   524-29; see also Cal. Pen. Code, §§ 187, 211, 484e(d); Cal. Veh. Code, § 10851(a). In
                                  21   addition, the jury found Petitioner had nine serious or violent felony priors and five prior
                                  22   prison terms, and imposed enhancements. See Cal. Pen. Code, §§ 667, 667.5, 1170.12.
                                  23          On June 18, 2015, the trial court sentenced Petitioner to 75 years to life in prison for
                                  24   the first-degree murder conviction; a consecutive term of 31 years to life in prison for the
                                  25   second-degree robbery conviction; and 25 years in prison for the enhancements. See Ans.,
                                  26

                                  27

                                  28   Case No. 18-07116 BLF (PR)
                                       ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY
                                   1   Ex. A at 532-41. The trial court stayed sentencing on the remaining counts. See id.; see
                                   2   also Cal. Pen. Code § 654. In sum, Petitioner was sentenced to 131 years to life in prison.
                                   3          On August 10, 2017, the California Court of Appeal (“state appellate court”)
                                   4   affirmed the judgment. See Ans., Ex. C; see also People v. Alana, No. A145501, 2017 WL
                                   5   3431728 (Cal. Ct. App. Aug. 10, 2017) (unpublished). On November 15, 2017, the
                                   6   California Supreme Court summarily denied a petition for review. See Ans., Ex. D2.
                                   7          When the last state court to adjudicate a federal constitutional claim on the merits
                                   8   does not provide an explanation for the denial,” the federal court should ‘look through’ the
                                   9   unexplained decision to the last related state-court decision that does provide a relevant
                                  10   rationale.” Wilson v. Sellers, ––– U.S. –––, 138 S.Ct. 1188, 1192 (2018). “It should then
                                  11   presume that the unexplained decision adopted the same reasoning.” Id. Here, the
                                  12   California Supreme Court did not provide an explanation for its denial of the petition for
Northern District of California
 United States District Court




                                  13   review. See Ans., Ex. D. Petitioner did not argue that the California Supreme Court relied
                                  14   on different grounds than the state appellate court. See generally, Pet. Accordingly, this
                                  15   Court will “look through” the California Supreme Court’s decision to the state appellate
                                  16   court’s decision. See Skidmore v. Lizarraga, No. 14-CV-04222-BLF, 2019 WL 1245150,
                                  17   at *7 (N.D. Cal. Mar. 18, 2019) (applying Wilson).
                                  18          Petitioner filed the instant federal habeas petition on November 13, 2018. See Dkt.
                                  19   No. 1 (“Petition”). The Petition does not identify Petitioner’s habeas claims, but instead
                                  20   attaches Petitioner’s brief to the Supreme Court of California as argument. See generally,
                                  21   Pet., Ex. A (“Petition Exhibit A”).
                                  22                                   II. STATEMENT OF FACTS

                                  23          The following background facts are from the opinion of the state appellate court on

                                  24   direct appeal:

                                  25                    A. Appellant’s Relationship with the Victim, Sandra Coke
                                                        In 1993, Sandra Coke was a criminal defense investigator for the
                                  26                    California Appellate Project, working on the case of death row
                                                        inmate David Mason. Coke was assigned the task of locating
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       2
                                                   and interviewing appellant about his friendship with Mason.
                                   1               Coke found appellant in Santa Rita Jail and obtained an affidavit
                                                   from him. She subsequently told her boss that appellant was
                                   2               charismatic, good looking and smart. According to appellant,
                                                   Coke was receptive to his advances and a romantic relationship
                                   3               quickly ensued.
                                   4               For most of the time that appellant and Coke knew each other,
                                                   appellant was either in jail or prison. Although Coke told some
                                   5               friends and family she was involved with a man named Randy,
                                                   she did not tell them about his criminal history or that he was in
                                   6               prison. Appellant was the father of Coke’s daughter, Jane Doe,
                                                   who was born in 1998. Coke raised Jane Doe by herself, telling
                                   7               people that the father was out of the picture or that he lived out
                                                   of state. Coke confided to one friend that Jane Doe’s father was
                                   8               not involved in their life because he was a bad guy with a
                                                   criminal history.
                                   9
                                                   In June 2012, appellant completed a lengthy prison sentence and
                                  10               was released on parole. He moved to Oakland, lived in a motel
                                                   and secured a job at Caltrans through a prison work program.
                                  11               Because of a prior rape conviction, appellant was required to
                                                   wear a GPS ankle device and excluded from living in specified
                                  12               areas. In January 2013, appellant became transient, which
Northern District of California




                                                   meant he could not spend more than six hours a day at one
 United States District Court




                                  13               location unless he registered for residential status.
                                  14               In January 2013, Coke and her daughter were also living in
                                                   Oakland. When Coke learned that appellant was out of custody,
                                  15               she offered her assistance and the two began spending time
                                                   together. Coke continued to keep appellant’s criminal history a
                                  16               secret, but told Jane Doe that he was her father and told friends
                                                   that he had recently returned to the area. Jane Doe was not
                                  17               comfortable around appellant, but Coke often allowed him to
                                                   spend time at their house and to keep his clothes in a spare room.
                                  18               Coke also provided appellant with financial support and let him
                                                   borrow her car.
                                  19
                                                   By spring 2013, Coke was confiding in friends about problems
                                  20               she was having with appellant. For example, he took her car
                                                   without permission and kept it overnight. He also stole items
                                  21               from her home, including a camera, her daughter’s headphones,
                                                   and two bicycles. Coke began to create a record of appellant’s
                                  22               misconduct. On April 26, 2013, she filed a police report that her
                                                   car had been stolen, and she suspected appellant had taken it
                                  23               without her permission. Later that day, she reported that the car
                                                   was returned. In May, Coke filed disputes with her bank about
                                  24               checks that appellant had forged and cashed against her account.
                                  25               B. Appellant’s Arrest for Violating Parole
                                                   On May 9, 2013, appellant was arrested after Coke filed a
                                  26               complaint with his parole officer. Coke’s written statement,
                                                   which was admitted into evidence at appellant’s trial, described
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   3
                                                   the following incident: On May 8, Coke reluctantly agreed that
                                   1               appellant could sleep in her house while she and her daughter
                                                   were out for the day. Initially, Coke told appellant he could only
                                   2               use the garage because he was taking drugs again and pawning
                                                   things to support his habit. However, appellant convinced Coke
                                   3               that he was not that desperate and that if she trusted him in the
                                                   garage she should also trust him in the house. When Coke
                                   4               arrived home that evening she realized that she forgot to unlock
                                                   the deadbolt, which meant appellant was locked out of the
                                   5               house. Then she discovered that her dog, Ginny, and two
                                                   bicycles were missing. Appellant did not respond to frantic calls
                                   6               and texts from Coke until early the next morning, when he sent
                                                   her the following text message: “Question of the day. Is a dog
                                   7               worth $1,000?” Coke paid appellant $1,000, but he did not
                                                   return Ginny, making a “litany of excuses” as to why he could
                                   8               not do so.
                                   9               While Coke wrote her May 9 statement, appellant’s parole
                                                   officer used the GPS monitor to locate appellant at an Oakland
                                  10               motel where he was arrested after attempting to flee. Appellant
                                                   was sentenced to 150 days for parole violations and ordered to
                                  11               serve 75 days in custody. The day after his July 23 release,
                                                   appellant attempted to falsify a drug test and spent another
                                  12               several days in jail.
Northern District of California
 United States District Court




                                  13               Meanwhile, Coke’s desperation to find Ginny became an
                                                   obsession. Between May and August 2013, Coke visited
                                  14               appellant in jail at least seven times and spoke to him on the
                                                   telephone at least 70 times. During conversations that were
                                  15               recorded by the jail, Coke pleaded with appellant to tell her what
                                                   he had done with Ginny, and threatened to cooperate with the
                                  16               police unless he did. Appellant expressed anger and hatred
                                                   toward Coke for putting him back in jail, suggesting at one point
                                  17               that he should blow the dog’s brains out in front of her, but he
                                                   also played on her sympathies and gave her false leads about
                                  18               how Ginny might be found.
                                  19               While appellant was in jail, Coke told friends she was going to
                                                   end her relationship with appellant, but she needed to stay in
                                  20               contact with him until she got her dog back. Dianna Oglethorpe,
                                                   a work friend from the federal public defender’s office, testified
                                  21               that when Coke talked to her about appellant in July 2013, she
                                                   was always visibly upset and frightened. She knew she needed
                                  22               to end her relationship with appellant, but was not sure how to
                                                   do it. In the summer of 2013, Coke told her good friend Wendy
                                  23               Springer that after appellant was released from jail, she wanted
                                                   to pick him up and look for Ginny one last time and then “the
                                  24               relationship would be over.” Springer recalled that Coke was so
                                                   angry, frustrated, and sad that she no longer had any love for
                                  25               appellant. But, she wanted to maintain contact so that when
                                                   appellant got out of jail she could pick him up and he would take
                                  26               her to Ginny.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   4
                                                   During this time, appellant continued to give Coke false hope
                                   1               that Ginny could be found in order to dissuade her from
                                                   cooperating with law enforcement. Appellant discussed this
                                   2               strategy with his best friend Keven Qualls during his telephone
                                                   calls from jail. As appellant told Qualls, “that dog ain’t to be
                                   3               found.” Appellant also discussed the matter with a fellow
                                                   inmate at the jail, Sean Zukowsky. Appellant told Zukowsky
                                   4               that he killed Ginny because the dog was Coke’s “pride and joy.”
                                                   Appellant also confided that he was “playing the bitch” for
                                   5               money, and if Coke was not part of his “program,” he would
                                                   “place hands on her.” Appellant also told Zukowsky that it
                                   6               disgusted him to even look at Coke after she sent him to jail; that
                                                   an ex-wife or girlfriend had done that to him in the past; and that
                                   7               he would never be with a woman who called the cops on him.
                                   8               Throughout the summer, appellant’s parole officer made
                                                   “countless” requests that Coke report the bike thefts and the theft
                                   9               of $1,000 to the Oakland police. Initially, Coke said she would,
                                                   but by the end of the summer she was only interested in getting
                                  10               her dog back.
                                  11               On August 1, 2013, appellant was released from custody. He
                                                   was required to wear an ankle GPS monitor, and ordered not to
                                  12               contact Coke. But he went to Coke’s house the following day,
Northern District of California




                                                   which was Coke’s birthday. The day after that, Coke paid for
 United States District Court




                                  13               appellant’s hotel room.
                                  14               C. Coke’s Disappearance and Murder
                                                   On the morning of August 4, 2013, Coke went to church.
                                  15               Around 5:00 p.m. that afternoon, she had an early dinner with a
                                                   man she had started dating. After she returned home, between
                                  16               8:00 and 8:30 p.m. that night, Coke had two phone conversations
                                                   with appellant. Then Coke told Jane Doe that she was going out
                                  17               with appellant to look for Ginny and would return in 20
                                                   minutes. At 10:12 p.m., Jane Doe received a call from the cell
                                  18               phone Coke used for work. A female stranger said she found
                                                   the phone in the middle of a street in Emeryville. After several
                                  19               calls to her mother’s personal cell phone went unanswered, Jane
                                                   Doe called 911, all the while using her “Find My iPhone app” to
                                  20               watch the phone travel east then north toward Vacaville.
                                  21               On August 5, 2013, police found Coke’s phone on an off-ramp
                                                   of the I–80 freeway. On August 9, they found Coke’s body in a
                                  22               dry creek bed in Vacaville. She was wearing the same clothes
                                                   she had been wearing when she left home the night of August 4,
                                  23               although her shoes were missing. Her cause of death was
                                                   asphyxia due to strangulation.
                                  24
                                                   D. Police Investigation of Appellant’s Activities
                                  25               Using data from appellant’s GPS monitor, police traced
                                                   appellant’s steps on the evening of August 4, 2013. From 8:28
                                  26               until 8:42 p.m., appellant traveled to various locations in
                                                   Oakland at a speed consistent with being in a car. At 8:42 p.m.,
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   5
                                                   appellant was at a motel known as a place to buy and use drugs.
                                   1               He left that location around 40 minutes later, again at a speed
                                                   consistent with being in a car. At 9:23 p.m., appellant’s monitor
                                   2               stopped transmitting data, and he went “off the grid.”
                                   3               Investigators used Coke’s bank records, surveillance video from
                                                   street cameras, and witness statements to piece together some of
                                   4               appellant’s activities on August 5, 2013. Shortly after midnight,
                                                   appellant drove Coke’s car to a convenience store where he used
                                   5               Coke’s bank card to withdraw $400 from an ATM
                                                   machine. Then he went to a “trap house” in Oakland where he
                                   6               picked up Deanna Smith. Appellant and Smith drove Coke’s car
                                                   to a Motel 6. At 3:12 a.m., they checked into a room where they
                                   7               smoked “a lot” of crack and had oral sex. At around 7:00
                                                   a.m., they drove Coke’s car to a Chevron station where appellant
                                   8               made two failed attempts to use an ATM machine to withdraw
                                                   money from Coke’s bank account.
                                   9
                                                   At around 9:30 a.m. on the morning of August 5, appellant
                                  10               parked Coke’s car in the parking lot of an Oakland Housing
                                                   Authority apartment complex, then walked to a stairwell where
                                  11               he sat down. A maintenance worker concerned by appellant’s
                                                   demeanor contacted dispatch, but appellant was gone by the
                                  12               time an officer arrived. When police searched Coke’s car, they
Northern District of California




                                                   found her shoes under the brake and gas petals. Coke’s purse,
 United States District Court




                                  13               FasTrak transponder and ID were in the car, along with Ginny’s
                                                   green blanket. Coke’s wallet was never found.
                                  14
                                                   On the afternoon of August 5, 2013, appellant had a telephone
                                  15               conversation with his nephew, Angelo Gross. Appellant asked
                                                   for money and a gun, telling Gross he was not going back to
                                  16               jail. When Gross asked about Coke, appellant said something
                                                   like “Don’t start acting square on me now. You know how I get
                                  17               down. She’s probably where her dog is at.” Gross contacted
                                                   police and assisted them in luring appellant to a meeting location
                                  18               where he was arrested.
                                  19               E. Appellant’s Trial Testimony
                                                   At trial, appellant denied that he killed Coke. He admitted that
                                  20               he stole checks from her and cashed them when he needed
                                                   money. He also admitted taking or stealing the bicycles and
                                  21               headphones, and that he did not always return Coke’s car on time
                                                   when she let him borrow it. However, appellant claimed that he
                                  22               had permission to use Coke’s debit card to get cash. Appellant
                                                   also testified that he did not steal Coke’s dog. According to
                                  23               appellant, Ginny got out when he opened the gate. Appellant
                                                   claimed that he subsequently tried to find the dog and that he
                                  24               also attempted to return Coke’s $1,000, but she refused to take
                                                   it back.
                                  25
                                                   Appellant testified that on the morning of August 4, 2013, he
                                  26               and appellant went to church together and then searched for
                                                   Ginny at dog kennels and animal shelters. Appellant was aware
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   6
                                                     that Coke had a date that afternoon, claiming that he was not
                                   1                 concerned about it because she was just trying to make him
                                                     appreciate her more, and that he made her feel good by
                                   2                 pretending he was going to show up and “punch her date in the
                                                     face.”
                                   3
                                                     Appellant testified that he and Coke got together on the evening
                                   4                 of August 4, 2013, because he needed to get some things from
                                                     Coke’s car and she wanted to help him find a place to stay that
                                   5                 night. While they were together, Coke began to follow the car
                                                     of someone who she believed had information about her dog.
                                   6                 Eventually, they ended up at a trap house in Richmond where
                                                     appellant got high while Coke was questioning people outside.
                                   7                 When he rejoined her, Coke asked him to take her car and debit
                                                     card and go get cash at an ATM while she stayed and continued
                                   8                 to talk with people who appeared to have information about
                                                     Ginny. That was the last time appellant saw Coke; when he
                                   9                 returned with the money, Coke was gone. Appellant was not
                                                     worried about her though because she was courageous and she
                                  10                 was on “her mission.” So he went back into the trap house and
                                                     took more drugs, intending to “disappear” for a while, as he had
                                  11                 done “many times” before.
                                  12   Alana, 2017 WL 3431728 at *1–4.
Northern District of California
 United States District Court




                                  13                                       III. DISCUSSION

                                  14   A.     Legal Standard

                                  15          This Court may entertain a petition for a writ of habeas corpus “in behalf of a

                                  16   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  17   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  18   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with

                                  19   respect to any claim that was adjudicated on the merits in state court unless the state

                                  20   court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                  21   involved an unreasonable application of, clearly established Federal law, as determined by

                                  22   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                  23   unreasonable determination of the facts in light of the evidence presented in the State court

                                  24   proceeding.” 28 U.S.C. § 2254(d).

                                  25          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                  26   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     7
                                   1   of law or if the state court decides a case differently than [the Supreme] Court has on a set

                                   2   of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   3   The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is

                                   4   in the holdings (as opposed to the dicta) of the Supreme Court as of the time of the state

                                   5   court decision. Id. at 412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004). While

                                   6   circuit law may be “persuasive authority” for purposes of determining whether a state

                                   7   court decision is an unreasonable application of Supreme Court precedent, only the

                                   8   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                   9   “reasonably” applied. Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.), overruled on

                                  10   other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                  11          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the

                                  12   writ if the state court identifies the correct governing legal principle from [the Supreme
Northern District of California
 United States District Court




                                  13   Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  14   case.” Williams, 529 U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’

                                  15   clause, . . . a federal habeas court may not issue the writ simply because that court

                                  16   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  17   established federal law erroneously or incorrectly.” Id. at 411. A federal habeas court

                                  18   making the “unreasonable application” inquiry should ask whether the state court’s

                                  19   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                  20   B.     Claims and Analyses

                                  21          Petitioner raises the following seven claims in this federal habeas petition:
                                  22          (1) the trial court erred in admitting evidence regarding a murder that occurred
                                  23   thirty years ago;
                                  24          (2) the trial court erred in admitting evidence that he assaulted his wife thirty years
                                  25   ago;
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      8
                                   1          (3) the trial court erred in admitting evidence that he kidnapped and assaulted a
                                   2   prostitute who was his girlfriend twenty years ago;
                                   3          (4) the trial court erred in admitting evidence of victim’s hearsay statements
                                   4   alleging Petitioner had committed various bad acts;
                                   5          (5) the trial court violated Petitioner’s rights under the Confrontation Clause in
                                   6   admitting the victim’s hearsay statements;1
                                   7          (6) the trial court erred in failing to give limiting instructions that the victim’s
                                   8   extrajudicial statements were admitted not for the truth of the matter but as evidence of the
                                   9   victim’s state of mind; and
                                  10          (7) cumulative error.
                                  11          Because Petitioner’s claims that the trial court erred in admitting Petitioner’s prior
                                  12   bad acts (claims 1-3) turn on the same law, the Court will address those claims together,
Northern District of California
 United States District Court




                                  13   and first. The Court then will address Petitioner’s claims that turn on the admission of his
                                  14   victim’s statements (claims 4-6). Finally, the Court will address Petitioner’s claim of
                                  15   cumulative error (claim 7) last.
                                  16          1.     Bad Acts Claims
                                  17          At the trial for the murder of Sandra Coke, the prosecution introduced evidence of
                                  18   three prior violent acts allegedly committed by Petitioner: the 1983 murder of Marilyn
                                  19   Piggott, a 1983 assault by Petitioner on Petitioner’s ex-wife, and a 1993 assault by
                                  20   Petitioner on Petitioner’s ex-girlfriend. Petitioner claims that this testimony constituted
                                  21   impermissible character or propensity evidence, and that its admission at trial violated his
                                  22   right to due process and was prejudicial. See Pet., Ex. A at 11-34 (stating claims 1-3).
                                  23   1
                                        The Court notes that the Order to Show Cause only identified claims 1-4, 6, and 7. See
                                  24   Dkt. No. 8 (referring to Pet. at 12-13). However, a review of the record reveals that
                                       Petitioner also raised a claim based on the Confrontation Clause. See Pet., Ex. A at 18, 37,
                                  25   39, 40. In addition, Petitioner argued in the Traverse that his rights under the
                                       Confrontation Clause had been violated. See generally, Tr. Although Respondent did not
                                  26   address Petitioner’s Confrontation Clause claim in the Answer, see generally, Ans., the
                                       Court independently addresses that claim herein, and concludes that Petitioner’s claim
                                  27   based on the Confrontation Clause fails.
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       9
                                   1         The facts underlying these claims, as summarized by the state appellate court, are as
                                   2   follows:
                                                   F. Appellant’s Prior Similar Crimes
                                   3               At appellant’s trial, the prosecution presented evidence of three
                                                   incidents from appellant’s past in which he allegedly engaged in
                                   4               conduct similar to the charged offenses.
                                   5               The first incident was the August 13, 1983 murder of Marilyn
                                                   Piggott. Joel Morgan, a childhood friend of appellant, testified
                                   6               that on the morning of August 13, he rented a motel room for
                                                   appellant because appellant did not have identification.
                                   7               Appellant had a bag full of money and drugs, and over the next
                                                   few days the two spent time together taking drugs and having
                                   8               sex with a prostitute. At one point when they were alone in the
                                                   hotel room, appellant told Morgan that he murdered a woman in
                                   9               North Oakland because she fired him. Appellant said he had
                                                   been working as a doorman or bodyguard for the women, who
                                  10               was a drug dealer. He also told Morgan that he stole money and
                                                   drugs from the victim. Weeks later, appellant asked Morgan to
                                  11               give him an alibi for the time of the Piggott murder. When
                                                   Morgan refused, appellant threatened him.
                                  12
Northern District of California




                                                   Piggott’s best friend Rayma Smith also testified at appellant’s
 United States District Court




                                  13               trial in this case. Smith lived down the hall from the apartment
                                                   where Piggott was found face down on her bed with a hammer
                                  14               in her head. Smith testified that shortly before Piggott was
                                                   murdered she confided to Smith that she was afraid of appellant,
                                  15               but that she was also angry at him because he had stolen money
                                                   from her. On the day of the murder, Smith was on her way out
                                  16               to the store when she saw Piggott and appellant in a heated
                                                   argument. Piggott was accusing appellant of stealing and
                                  17               appellant was telling her to be “cool” in a threatening manner.
                                                   Smith stayed around until she felt her friend was safe, but when
                                  18               she returned from the store several hours later another neighbor
                                                   told her that Piggott was dead.
                                  19
                                                   The jury heard other details about appellant’s involvement in the
                                  20               crime including the fact that when he was arrested police found
                                                   Piggott’s jewelry in his car. The jury was also told that appellant
                                  21               was tried twice for Piggott’s murder and ultimately acquitted in
                                                   1986.
                                  22
                                                   The second incident involved appellant’s ex-wife, Vickie R.
                                  23               Vickie R. testified that, at some time prior to June 25, 1983, she
                                                   ended her relationship with appellant and took his house keys.
                                  24               On the evening of June 25, Vickie R. was lying on her sofa when
                                                   she heard banging on the door and the next thing she knew
                                  25               appellant had broken down her door. He started punching her in
                                                   the face with a closed fist, then dragged her up the stairs and
                                  26               tried to strangle her with his hands. She managed to get away
                                                   and ran into the street where she flagged down a cab driver who
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   10
                                                    helped her contact the police. A few months later, Vickie R.
                                   1                arrived home early in the morning and found that her porch light
                                                    had been turned off. She called the police for a security check.
                                   2                Officers found appellant inside the house and arrested him for
                                                    Piggott’s murder, which had occurred a few weeks earlier.
                                   3
                                                    Finally, the jury heard about a 1993 incident involving Michelle
                                   4                S. Michelle S. testified that she and appellant had a dating
                                                    relationship that included getting high and having sex in his
                                   5                motel room. One night in October, appellant asked her to go
                                                    someplace with him, but she refused because she was with a
                                   6                friend. Appellant slapped her, chased after her when she tried
                                                    to run away, and pushed her into a car driven by his friend.
                                   7                Appellant wanted money from Michelle S., but she did not have
                                                    any. She offered to prostitute herself so she could make money
                                   8                for appellant. When appellant agreed, she was able to flag down
                                                    someone who drove her home. Appellant was arrested for
                                   9                battery and kidnapping. But, after appellant spoke with
                                                    Michelle S., she refused to cooperate with police and the charges
                                  10                were dropped.
                                  11   Alana, 2017 WL 3431728 at *4–5.
                                  12                a. The Piggott Murder
Northern District of California
 United States District Court




                                  13         The state appellate court rejected Petitioner’s claim that admission of evidence
                                  14   regarding the Piggott murder violated Petitioner’s due process, finding that the testimony
                                  15   was properly admitted under state evidence rules:
                                  16                The record also demonstrates that evidence of the Piggott
                                                    murder was properly admitted under to section 1101. As noted,
                                  17                the trial court denied the prosecutor’s motion to admit this
                                                    evidence under section 1109 because there was insufficient
                                  18                evidence that the Piggott murder involved domestic violence.
                                                    But it did find evidence of a prior dating relationship between
                                  19                appellant and Piggott, and it concluded that this fact was one of
                                                    several “points of similarity” between the two incidents. In
                                  20                addition, the court found that both murders were committed a
                                                    short time after appellant was released from prison, when he
                                  21                lacked financial security and relied on the victims for money
                                                    and, to some extent, for a place to stay. Furthermore, appellant
                                  22                stole from both victims, both victims accused appellant of
                                                    stealing from him, and in both cases these accusations allegedly
                                  23                led to “a violent confrontation that resulted in the death.” In
                                                    light of these multiple similarities, the court properly exercised
                                  24                its discretion by concluding that evidence of the Piggott murder
                                                    was “highly material and relevant on the issue of motive and
                                  25                intent.”
                                  26                In considering possible countervailing factors under section 352,
                                                    the court reiterated that the Piggott murder was not too remote
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   11
                                                   because appellant had been incarcerated for most of the relevant
                                   1               time period. Furthermore, there was no evidence that appellant
                                                   had changed in some way that would diminish the probative
                                   2               value of the evidence. The court also concluded that evidence
                                                   of the Piggott murder was not unduly inflammatory or
                                   3               prejudicial, noting that the jury would not see any photographic
                                                   evidence. The court acknowledged that striking someone with
                                   4               a hammer is a very violent act. But it reasonably concluded that
                                                   the Piggott murder was not more inflammatory than the charged
                                   5               crime because Coke’s murder by strangulation was not only
                                                   violent, but extremely personal, intimate and outrageous.
                                   6
                                                   Appellant argues there are two obvious dissimilarities between
                                   7               these murders: Piggott was murdered with a hammer, while
                                                   Coke was strangled; and Piggott died in her apartment, while
                                   8               Coke was abandoned in a dry creek bed. The fact that appellant
                                                   can draw distinctions like this does not mean that the trial court
                                   9               was precluded from considering and relying on the similarities
                                                   outlined above. Nor do these distinctions dilute the probative
                                  10               value of the Piggott murder. If this evidence had been offered
                                                   to prove identity or a common plan, the fact that the murder was
                                  11               accomplished in a different physical environment with a
                                                   different weapon might be of concern. But this evidence was
                                  12               admitted to prove motive and it was probative of the prosecution
Northern District of California




                                                   theory that appellant killed Coke because she was no longer
 United States District Court




                                  13               useful to him as a source of support. [FN 2]
                                  14                        [FN 2: Appellant separately contends that the
                                                           Piggott murder was “not very probative” as to
                                  15                       the issues of motive or intent. However,
                                                           appellant defeats his own subjective argument
                                  16                       by expressly conceding that the Piggott murder
                                                           was relevant to prove that appellant killed Coke
                                  17                       because she was no longer willing to support
                                                           him financially.]
                                  18
                                                   Appellant argues that the trial court’s section 1101 analysis was
                                  19               fatally flawed because the court assumed that appellant had a
                                                   prior dating relationship with Piggott and that he was released
                                  20               from prison a short time before Piggott was murdered, but these
                                                   “supposed similarities” were not established by the trial
                                  21               evidence. “In assessing the trial court’s evidentiary ruling, we
                                                   must consider the facts known to the court at the time the ruling
                                  22               was made. [Citations.]” (People v. Hendrix (2013) 214 Cal.
                                                   App. 4th 216, 243; see also People v. Hartsch (2010) 49 Cal. 4th
                                  23               472, 491.) Thus, appellant cannot establish an abuse of
                                                   discretion based on alleged insufficiency of the trial evidence.
                                  24
                                                   When the trial court ruled on the motion to admit evidence of
                                  25               the Piggott murder, appellant did not dispute the prosecutor’s
                                                   factual contention that appellant had been released from prison
                                  26               in April 1983, approximately four months before the Piggott
                                                   murder. Thus, this factor was properly considered by the trial
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                  12
                                                     court. Furthermore, the record demonstrates that the trial court
                                   1                 was provided with evidence of appellant’s prior dating
                                                     relationship with Piggott. At the pretrial hearing, appellant’s
                                   2                 trial counsel argued that evidence of a domestic relationship
                                                     between appellant and Piggott was thin. That defense attorney,
                                   3                 who also represented appellant in the Piggott case, recalled that
                                                     the prosecution theory in Piggott was that a drug dealer was
                                   4                 killed by her employee, not by her domestic partner. In response
                                                     to this argument, the court took a recess and reviewed
                                   5                 appellant’s testimony from his first murder trial in the Piggott
                                                     case. Based on that review, the court concluded that there was
                                   6                 insufficient evidence that the Piggott murder involved domestic
                                                     violence, but that there was evidence that Piggott and appellant
                                   7                 had dated in the past. These circumstances show that the trial
                                                     court did not abuse its discretion by considering that appellant
                                   8                 had a prior dating relationship with Piggott when evaluating
                                                     whether to admit evidence of the Piggott murder under section
                                   9                 1101.
                                  10                 For all these reasons, appellant has failed to show that the trial
                                                     court abused its discretion by admitting evidence of the Vickie
                                  11                 R. assault and the Piggott murder under section 1101.
                                  12   Alana, 2017 WL 3431728, at *9-10.
Northern District of California
 United States District Court




                                  13          Habeas relief is not warranted here because no remediable federal constitutional
                                  14   violation occurred. First, a Petitioner’s due process rights concerning the admission of
                                  15   propensity evidence is not clearly established for purposes of review under AEDPA, the
                                  16   Supreme Court having reserved this issue as an “open question.” Alberni v. McDaniel,
                                  17   458 F.3d 860, 866–67 (9th Cir. 2006); accord Mejia v. Garcia, 534 F.3d 1036, 1046 (9th
                                  18   Cir. 2008) (reaffirming Alberni). Second, the Supreme Court “has not yet made a clear
                                  19   ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due process
                                  20   violation sufficient to warrant issuance of the writ.” Holley v. Yarborough, 568 F.3d 1091,
                                  21   1101 (9th Cir. 2009). Third, any claim that the state court erred in admitting the evidence
                                  22   under state law is not remediable on federal habeas review. The state appellate court’s
                                  23   ruling that the evidence was properly admitted under state law binds this federal habeas
                                  24   court. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005).
                                  25          Moreover, even if the admission of propensity evidence was the basis for a habeas
                                  26   claim, it is clearly established that “[o]nly if there are no permissible inferences the jury
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      13
                                   1   may draw from the evidence can its admission violate due process.” Jammal v. Van de
                                   2   Kamp, 926 F.2d 918, 920 (9th Cir. 1991). Here, as the state appellate court found, the jury
                                   3   could have drawn the permissible inference that Petitioner was motivated to murder his
                                   4   victim because she was no longer of financial use to him. See Alana, 2017 WL 3431728,
                                   5   at *9 n.2 (noting that Petitioner “conced[ed]” that the Piggott murder was relevant to
                                   6   prove” this theory). Because the jury could have drawn this permissible inference
                                   7   regarding motive, the admission of evidence related to the Piggott murder did not violate
                                   8   Petitioner’s due process.
                                   9          Finally, even if the admission of evidence regarding the Piggott murder was an error
                                  10   of constitutional dimension – which it is not – the Court must consider whether the error
                                  11   had a “substantial and injurious effect or influence in determining the jury’s verdict.”
                                  12   Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). In this case, it did not. As the state
Northern District of California
 United States District Court




                                  13   appellate court found, the “evidence pointing to [Petitioner’s] guilt” was “overwhelming.”
                                  14   Alana, 2017 WL 3431728, at *15. On August 4, 2013, shortly after 10:12 p.m., the
                                  15   victim’s daughter was able to trace the victim’s personal phone as it moved along the I-80
                                  16   toward Vacaville. See id. The victim’s body was subsequently found in Vacaville, and her
                                  17   personal phone was found on an off-ramp from the I-80. See id. The victim’s shoes were
                                  18   missing. See id. After midnight, and for at least nine hours after the victim’s personal
                                  19   phone had traveled to Vacaville, Petitioner was in possession of the victim’s car and ATM
                                  20   card. See id. When the police searched the car, they found, among other things, the shoes
                                  21   that were missing from the victim’s body. See id. The fact that Petitioner remained in
                                  22   possession of the victim’s car and missing shoes well after the victim’s body and personal
                                  23   phone had gone to Vacaville is strong circumstantial evidence that Petitioner was involved
                                  24   in the victim’s death.
                                  25          In addition, on August 5, 2013, a few hours after he had abandoned the victim’s car
                                  26   which still held the shoes that were missing from the victim’s body, Petitioner called his
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     14
                                   1   nephew for assistance. See id. at 4. In this call, Petitioner told his nephew that the victim
                                   2   was “probably where her dog is at.” See id. Petitioner had previously admitted to two
                                   3   persons that Petitioner killed the victim’s dog. See id. at 3. As the victim’s body was not
                                   4   discovered for another four days, see id., Petitioner’s statement that the victim was in the
                                   5   same place as her deceased dog, a dog which he had killed, strongly suggests that
                                   6   Petitioner killed the victim as well.
                                   7          In light of this “overwhelming” evidence of Petitioner’s guilt, any error in admitting
                                   8   evidence of the Piggott murder did not have a “substantial and injurious effect” on the
                                   9   verdict. See Dillard v. Roe, 244 F.3d 758, 769–70 (9th Cir. 2001), amended on denial of
                                  10   reh’g (May 17, 2001) (“Even if we assume, without deciding, that the trial court
                                  11   [committed constitutional error], that ruling could not have had a ‘substantial and injurious
                                  12   effect or influence in determining the jury’s verdict.’ . . . There was an abundance of
Northern District of California
 United States District Court




                                  13   other, uncontradicted evidence that Dillard had suffered the convictions alleged.”)
                                  14   (citations omitted). Based on the foregoing, the state appellate court’s rejection of
                                  15   Petitioner’s first claim was reasonable and is therefore entitled to AEDPA deference.
                                  16   Accordingly, this claim is DENIED.
                                  17                 b. Prior Acts of Domestic Violence
                                  18          The state appellate court rejected Petitioner’s claim that admission of his prior acts
                                  19   of domestic violence violated Petitioner’s due process, finding that the testimony was
                                  20   properly admitted under state evidence rules:
                                  21                 The record shows that the trial court properly exercised its
                                                     discretion under section 1109. It considered the relevant factors,
                                  22                 and reasonably concluded these two prior acts of domestic
                                                     violence were more probative than prejudicial, and that the
                                  23                 interest of justice would be served by admitting this evidence.
                                                     Arguing otherwise, appellant contends the trial court failed to
                                  24                 balance correctly the section 352 factors because his prior acts
                                                     are dissimilar to the charged crimes, remote, and unduly
                                  25                 prejudicial. We disagree with each of these contentions.
                                  26                 First, the record shows that both prior acts involved some
                                                     similarities to the present case. Vickie R. was violently attacked
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     15
                                                   and strangled by appellant after she ended their domestic
                                   1               relationship and locked him out of the house. Similarly, Coke
                                                   was strangled to death after she locked appellant out of her home
                                   2               and took other steps against him that were consistent with
                                                   ending their domestic relationship. Michelle S. was assaulted
                                   3               and kidnapped by appellant after she refused to comply with his
                                                   demands. Similarly, after appellant killed Ginny to punish Coke
                                   4               for crossing him, Coke went somewhere in a car with him and
                                                   was never seen alive again. Furthermore, appellant convinced
                                   5               both Michelle S. and Coke that they should not cooperate with
                                                   law enforcement.
                                   6
                                                   Second, the trial court explained why these prior acts of
                                   7               domestic violence were not remote under the circumstances of
                                                   this case. Appellant was incarcerated for most of the 30–year
                                   8               period prior to Coke’s murder, and when he was not in custody
                                                   his tendency was to abuse his domestic partner. (See People v.
                                   9               Daniels (2009) 176 Cal. App. 4th 304, 317 [rape committed 15
                                                   years before charged offense not remote “because defendant had
                                  10               been incarcerated for the vast majority of that period”].)
                                                   Appellant gives no good reason for disputing the trial court’s
                                  11               analysis of this issue.
                                  12               Third, appellant’s theory of prejudice is not substantiated. He
Northern District of California




                                                   suggests that the jury may have been tempted to “condemn” him
 United States District Court




                                  13               not because they believed him guilty of the charged offenses, but
                                                   rather because he escaped unpunished from the prior offenses.
                                  14               (Citing People v. Thompson (1980) 27 Cal.3d 303, 314,
                                                   disapproved on another ground in People v. Scott (2011) 52
                                  15               Cal.4th 452, 470–471.) But there was overwhelming evidence
                                                   that appellant was a career criminal who was incarcerated for
                                  16               most of the time that he knew Coke, and thus was not a person
                                                   who escaped punishment. Furthermore, the Vickie R. and
                                  17               Michelle S. assaults were significantly less inflammatory than
                                                   the charges involving Coke. Thus, it was highly unlikely that
                                  18               the jury would base its verdicts on a desire to punish appellant
                                                   for these prior acts.
                                  19
                                                   As an alternate ground for challenging the section 1109 rulings,
                                  20               appellant appears to contend that domestic violence propensity
                                                   evidence should only be admitted in cases in which (1) the
                                  21               charged offenses are part of a larger scheme of escalating
                                                   dominance and control over a domestic violence victim; and (2)
                                  22               either that victim or third party witnesses are uncooperative. As
                                                   support for this argument, appellant cites People v.
                                  23               Hoover (2000) 77 Cal. App. 4th 1020, 1028, and People v.
                                                   Brown (2000) 77 Cal. App. 4th 1324, 1333. Both cases rejected
                                  24               claims that section 1109 violates constitutional due process. The
                                                   courts’ opinions highlighted policy reasons for admitting
                                  25               domestic violence propensity evidence, including that such
                                                   conduct often recurs and that victims often refuse to cooperate.
                                  26               (People v. Hoover, at p. 1028; People v. Brown, at p. 1333.) But
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                  16
                                                     neither case restricts the use of section 1109 to cases in which
                                   1                 these policies are directly implicated.
                                   2                 Nor is the language of section 1109 limited to cases in which a
                                                     defendant has been charged with long-term domestic violence
                                   3                 against an uncooperative victim. Rather, the statute expressly
                                                     applies to any “criminal action in which the defendant is accused
                                   4                 of an offense involving domestic violence.” (§ 1109, subd.
                                                     (a)(1).) Murder can be “‘the ultimate form of domestic
                                   5                 violence’” depending on the facts and circumstances of the case.
                                                     (People v. Brown (2011) 192 Cal. App. 4th 1222, 1225.) Here,
                                   6                 there is ample evidence that appellant and Coke were in a
                                                     domestic relationship—they had a child together; they had
                                   7                 resumed their dating relationship; Coke gave appellant financial
                                                     and moral support; appellant regularly spent time at Coke’s
                                   8                 home and kept his belongings there. There is also evidence that
                                                     Coke was a victim of appellant’s domestic violence. Appellant
                                   9                 does not dispute the trial court’s finding that the killing of
                                                     Coke’s beloved dog was such an act, and this domestic abuse
                                  10                 was inextricably tied to the murder of which appellant was
                                                     convicted. Thus, the facts and circumstances of this case
                                  11                 support the trial court’s conclusion that the charged offenses
                                                     involved domestic violence.
                                  12
Northern District of California




                                                     For all these reasons, we conclude that section 1109 was
 United States District Court




                                  13                 properly applied to admit evidence of the Vickie R. and Michelle
                                                     S. assaults.
                                  14
                                       Alana, 2017 WL 3431728, at *7-8.
                                  15
                                              As with the admission of evidence of the Piggott murder, habeas relief is not
                                  16
                                       warranted for the admission of Petitioner’s prior acts of domestic violence. No remediable
                                  17
                                       federal constitutional violation occurred. Again, the admission of propensity evidence is
                                  18
                                       not clearly established for review under AEDPA, see Alberni, 458 F.3d at 866–67; the
                                  19
                                       Supreme Court has not clearly ruled that the admission of overly prejudicial evidence is a
                                  20
                                       due process violation sufficient to warrant habeas relief, see Holley, 568 F.3d at 1101; and
                                  21
                                       a state court’s ruling that the evidence was properly admitted under state law is binding on
                                  22
                                       this court, see Bradshaw, 546 U.S. at 76. See also Delira v. Runnels, 213 F. App’x 580,
                                  23
                                       581 (9th Cir. 2006) (“The admission of [§ 1109] evidence was not contrary to, nor an
                                  24
                                       unreasonable application of, clearly established federal law, as the Supreme Court has not
                                  25
                                       ruled on the question whether propensity evidence violates the Due Process Clause.”).
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    17
                                   1          Moreover, as discussed above and as the state appellate court observed, the
                                   2   evidence brought against Petitioner at trial was “overwhelming”; even if the trial court had
                                   3   erred in admitting Petitioner’s prior acts of domestic violence, these prior bad acts did not
                                   4   have a substantial and injurious effect upon the verdict. See Brecht, 507 U.S. at 631
                                   5   (stating standard for determining whether constitutional error was harmless).
                                   6          Based on the foregoing, the state appellate court’s rejection of Petitioner’s second
                                   7   and third claims was reasonable and is entitled to AEDPA deference. Accordingly, these
                                   8   claims are DENIED.
                                   9          2.     Claims Based on Victim’s Statements
                                  10          At the trial for the murder of Sandra Coke, the prosecution introduced, for the
                                  11   purpose of establishing the victim’s state of mind, statements that the victim had made
                                  12   regarding the Petitioner’s recent actions. Petitioner claims that these statements
Northern District of California
 United States District Court




                                  13   constituted inadmissible hearsay, violated Petitioner’s rights under the Confrontation
                                  14   Clause, and that the trial court erred in failing to give a limiting instruction. See Pet., Ex.
                                  15   A at 35-43 (stating claims 4-6).
                                  16          The facts underlying these claims, as summarized by the state appellate court, are as
                                  17   follows:
                                                     a. Pretrial Rulings
                                  18                 The trial court spent several court days ruling on pretrial
                                                     motions. At the first hearing on December 9, 2014, the court
                                  19                 began by addressing a motion by the prosecutor to admit
                                                     evidence probative of Coke’s state of mind. The proffer
                                  20                 included dozens of statements that Coke made to a variety of
                                                     people, from family to law enforcement to appellant himself.
                                  21                 The statements fell into three general categories: expressions of
                                                     Coke’s feelings about appellant; statements about actions
                                  22                 appellant had taken that precipitated those feelings; and
                                                     statements regarding actions that Coke intended to take in the
                                  23                 future.    The prosecution argued some statements were
                                                     admissible for their truth, pursuant to the hearsay exception set
                                  24                 forth in section 1250, and others were admissible as nonhearsay
                                                     circumstantial evidence of Coke’s state of mind.
                                  25
                                                     At the December 9 hearing, appellant’s trial counsel began by
                                  26                 arguing that all of this evidence was inadmissible because
                                                     Coke’s state of mind was not relevant. After the court rejected
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      18
                                                   this general objection, defense counsel stated: “So if the Court
                                   1               is going to admit any of this, I think there ought—there has to
                                                   be some understanding of what’s being offered for the truth of
                                   2               the matter stated and what’s being offered as an exception to the
                                                   hearsay rule.” The court agreed. Then defense counsel asked:
                                   3               “And assuming we hear any of that testimony, would you be
                                                   giving that Instruction to the jury at the time that it’s being
                                   4               offered? I would ask that you do that.” The court responded
                                                   that it thought it would have to do that and then asked the
                                   5               prosecutor to prepare supplemental briefing to help clarify
                                                   which statements were being offered for a limited purpose.
                                   6
                                                   The court opined that it would probably face a hearsay issue in
                                   7               any event before state of mind evidence was offered, but that it
                                                   would also give a limiting instruction “throughout the trial” if it
                                   8               admitted state of mind evidence that was not being offered for
                                                   its truth. However, the court noted there was an initial problem
                                   9               because it appeared that there was a lot of “overlap” in the sense
                                                   that many statements were offered under more than one theory.
                                  10               The prosecutor concurred and then proceeded to argue that an
                                                   instruction limiting the use of evidence of appellant’s
                                  11               (uncharged) theft-related conduct during 2013 to a consideration
                                                   of Coke’s state of mind would not be appropriate if the evidence
                                  12               was also admissible under section 1101. After further
Northern District of California




                                                   discussion, the court elected to continue the matter without
 United States District Court




                                  13               making any ruling, stating at one point that “I’ve been sitting up
                                                   here for 30 years, and I don’t think I’ve ever been more confused
                                  14               than I am now.”
                                  15               More than a week later, on December 17, the court returned to
                                                   the motion to admit Coke’s statements as evidence of her state
                                  16               of mind. At that point, the court had just granted a motion to
                                                   admit evidence of appellant’s uncharged thefts under section
                                  17               1101 as relevant to prove his intent to commit theft on August
                                                   4, 2013, and to rebut the defense that Coke gave appellant
                                  18               permission to use her car and to take money from her bank
                                                   account on the day of the murder. The court ruled that
                                  19               appellant’s taking of the car and headphones, and the forged
                                                   checks were all admissible under section 1101. The court found
                                  20               that the bike thefts were intertwined with the disappearance of
                                                   the dog and the extortion of $1,000, evidence which had already
                                  21               been ruled admissible under other provisions of the Evidence
                                                   Code. The court observed that some of the uncharged theft
                                  22               evidence was also included in the in limine motion to admit state
                                                   of mind evidence, which the court considered next.
                                  23
                                                   Appellant began by renewing his objection that Coke’s state of
                                  24               mind was not relevant at all. In response, the prosecutor outlined
                                                   two theories of relevancy. First, Coke’s mental state was
                                  25               relevant to support the prosecution theory that appellant killed
                                                   Coke because she broke up with him on August 4, 2013. In other
                                  26               words, evidence that Coke intended to terminate her relationship
                                                   with appellant because of the way he behaved in the spring of
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   19
                                                   2013 made it more likely that she acted in conformity with that
                                   1               intent, which gave appellant a motive to kill her. Second,
                                                   evidence that Coke previously accused appellant of stealing her
                                   2               car and money was relevant to show that she did not give
                                                   appellant her consent to take her car or debit card that night.
                                   3
                                                   The trial court made a formal ruling that Coke’s state of mind
                                   4               was relevant to support the theories outlined by the prosecution,
                                                   and then proceeded to make separate admissibility rulings as to
                                   5               each statement the prosecutor sought to introduce, admitting
                                                   many, but excluding others under section 352.
                                   6
                                                   For example, the prosecutor sought to introduce evidence of a
                                   7               conversation between Coke and her friend Michelle Remy
                                                   during which Coke made direct statements about her fearful
                                   8               feelings toward appellant, and also described threats appellant
                                                   made that made her fear him. The prosecutor argued that Coke’s
                                   9               statement that she was afraid of appellant was admissible
                                                   hearsay under section 1250, and the rest of the conversation was
                                  10               circumstantial evidence of Coke’s state of mind. The court
                                                   responded that it would be too confusing for the jury to follow a
                                  11               special instruction telling them to consider only part of the
                                                   conversation for its truth. When the prosecutor suggested that a
                                  12               limiting instruction might not be necessary, the court opined that
Northern District of California




                                                   it seemed likely the defense was “going to want” an instruction
 United States District Court




                                  13               about what evidence the jury could consider for its truth and
                                                   what statements could not be considered for their truth. Thus,
                                  14               the court ruled that the prosecutor should limit questions about
                                                   this conversation to Coke’s statement that she was afraid of
                                  15               appellant.
                                  16               Defense counsel did not actively participate in the discussion
                                                   regarding Coke’s conversation with Remy, which we have just
                                  17               described. Nor did he request that any particular statement of
                                                   Coke’s that was ruled admissible be accompanied by a limiting
                                  18               instruction.    Indeed, during the December 17 hearing,
                                                   appellant’s trial counsel never even alluded to the issue of
                                  19               whether the court should give a limiting instruction for
                                                   circumstantial state of mind evidence.
                                  20
                                                   b. Limiting Instructions During Trial
                                  21               On March 17 and 18, 2015, the prosecutor made her opening
                                                   statement to the jury. After that presentation, the court talked to
                                  22               the jury about the fact that the prosecutor had referenced several
                                                   uncharged acts by appellant that were going to be discussed at
                                  23               trial, and it gave instructions regarding the limitations attendant
                                                   to evidence that was going to be admitted under section 1101
                                  24               and/or section 1109. Then, defense counsel made his opening
                                                   statement.
                                  25
                                                   The defense theory was that appellant’s guilt could not be
                                  26               established beyond a reasonable doubt because the People’s
                                                   evidence was circumstantial and did not establish that appellant
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   20
                                                    had a motive for the crimes. Defense counsel emphasized that
                                   1                appellant had never been violent against Coke, and claimed
                                                    there was no reason why on August 4, appellant would decide to
                                   2                become violent against a woman he loved and who was going to
                                                    continue to take care of him. Defense counsel urged the jury to
                                   3                take “with a grain of salt,” evidence that Coke allegedly wanted
                                                    to break off the relationship or was afraid of appellant.
                                   4
                                                    On the afternoon of March 18, the prosecutor elicited testimony
                                   5                from Coke’s friend, Wendy Springer. Springer testified that
                                                    Coke told her that appellant took her car without permission and
                                   6                also stole her bicycles, Jane Doe’s headphones, and a camera.
                                                    Springer gave more detailed testimony about the circumstances
                                   7                surrounding Ginny’s disappearance, including the fact that she
                                                    loaned Coke money so that Coke could pay appellant’s demand
                                   8                for $1,000. The defense did not request a limiting instruction
                                                    with respect to any of this testimony.
                                   9
                                                    A short time later, the prosecutor asked Springer to authenticate
                                  10                Coke’s handwriting on the May 9, 2013 statement that Coke
                                                    wrote for appellant’s parole officer. Defense counsel referenced
                                  11                a prior objection but did not repeat it in front of the jury. Then,
                                                    without waiving that prior objection, the defense stipulated that
                                  12                Springer could read Coke’s statement to the jury. After Springer
Northern District of California




                                                    read part of the statement, the court interrupted and held sidebar
 United States District Court




                                  13                conference with counsel. Then the court instructed the jury
                                                    regarding the definition of hearsay, the hearsay rule, and the
                                  14                section 1252 exception to the hearsay rule for evidence offered
                                                    to prove a declarant’s state of mind or to explain acts or conduct
                                  15                of the declarant. The court then stated that Coke’s statement was
                                                    being offered pursuant to the state of mind exception to the
                                  16                hearsay rule and also to explain her conduct.
                                  17                As our factual summary reflects, several other witnesses
                                                    testified about conversations they had with Coke about
                                  18                appellant. In addition, the prosecutor was permitted to introduce
                                                    evidence of a letter Coke wrote to appellant in which she
                                  19                discussed things appellant had done that caused her emotional
                                                    or psychological harm. As best we can determine, the jury did
                                  20                not receive any limiting instruction regarding its consideration
                                                    of this evidence.
                                  21
                                       Alana, 2017 WL 3431728, at *11–13.
                                  22
                                             Although the challenged statements were not identified in the state appellate court’s
                                  23
                                       opinion, the statements are summarized in Petitioner’s brief to the California Supreme
                                  24
                                       Court, which was attached as argument to the Petition. See Pet., Ex. A at 6. Petitioner
                                  25
                                       specifically challenges the admission of the following statements:
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    21
                                                     [T]he jury heard the following damaging statements by Coke
                                   1                 about appellant. Coke told Michelle Remy that appellant took
                                                     her car. . . . Coke told Officer Bryan Glick that appellant took
                                   2                 her car without her permission. . . . Coke told Remy that she
                                                     sometime[s] feared appellant, and that appellant had threatened
                                   3                 to break into her house and “do awful things” if Coke were to
                                                     tum him away. . . . Coke told Wendy Springer, Tanya Kendall,
                                   4                 and Remy that appellant admitted to stealing her dog Ginny, two
                                                     bicycles, a camera, and headphones from Coke’s residence. . . .
                                   5                 Coke told Remy that she was scared of what appellant might do,
                                                     and she feared he may have harmed her dog Ginny. . . . Coke
                                   6                 wrote a statement for appellant’s parole agent, Nghia Tran,
                                                     which accused appellant of stealing her dog and her bicycles and
                                   7                 extorting $1,000 for her stolen dog’s return. . . . Coke told Diane
                                                     Oglethrope that appellant stole her dog and asked for ransom,
                                   8                 that she was upset with him, and that she was trying to end the
                                                     relationship. . . . Coke told appellant’s nephews Angelo Gross
                                   9                 and Carlton Duncan that appellant stole her dog and extorted
                                                     $1,000 from her. . . . Coke wrote a letter to appellant, accusing
                                  10                 him of stealing her dog and headphones and extorting $1,000
                                                     from her.
                                  11

                                  12   Pet., Ex. A at 36 (record citations omitted).
Northern District of California
 United States District Court




                                  13                 a. Due Process Argument
                                  14          Petitioner’s first challenge to the admission of the victim’s statements is that those
                                  15   statements were hearsay, and their admission in contravention of evidence rules violated
                                  16   his due process. The state appellate court rejected this claim, finding that the statements
                                  17   were properly admitted under state evidence rules:
                                  18                 Appellant first contends that statements Coke made about the
                                                     things appellant did in the spring of 2013 were inadmissible
                                  19                 hearsay because they were not relevant to any disputed issue at
                                                     trial. We disagree. First, these statements were circumstantial
                                  20                 evidence that Coke intended to break up with appellant in
                                                     August 2013; the acts appellant committed in the spring of 2013
                                  21                 helped explain why Coke wanted to break up with him. Second,
                                                     statements that Coke made about appellant’s theft-related
                                  22                 activity were relevant to prove that Coke did not consent to
                                                     appellant using her car or debit card on the day she was
                                  23                 murdered. Evidence of these feelings that Coke had about
                                                     appellant, including her fear of him and intent to break up with
                                  24                 him because of his behavior toward her, were relevant because
                                                     they gave appellant a motive for the charged murder and
                                  25                 robbery.
                                  26                 “Although motive is normally not an element of any crime that
                                                     the prosecutor must prove, ‘evidence of motive makes the crime
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       22
                                                   understandable and renders the inferences regarding defendant’s
                                   1               intent more reasonable.’ [Citation.]” (People v. Riccardi (2012)
                                                   54 Cal. 4th 758, 815 (Riccardi ), disapproved on another ground
                                   2               in People v. Rangel (2016) 62 Cal. 4th 1192, 1216.)
                                                   Unquestionably, motive was a disputed issue in this case.
                                   3               Indeed, according to his opening statement at trial, appellant’s
                                                   primary defense was that he did not have a motive for the
                                   4               charged crimes. Defense counsel told the jury that Coke was the
                                                   best thing that happened to appellant in his adult life, she was
                                   5               his “bread and meat,” she provided him with financial and
                                                   emotional support, and there was no reason he would kill her.
                                   6
                                                   In Riccardi, supra, 54 Cal. 4th 758, the Supreme Court held that
                                   7               evidence of a murder victim’s statements that she was afraid of
                                                   the defendant and that she acted in conformity with that fear by
                                   8               breaking up with him was relevant to the issue of motive when
                                                   other evidence established that the defendant was aware of the
                                   9               victim’s state of mind and may have been motivated by it. (Id. at
                                                   p. 821.) The same reasoning applies here. The statements that
                                  10               Coke made to family, friends and law enforcement tended to
                                                   show that Coke was not going to continue to support appellant
                                  11               in the fashion to which he had become accustomed and came to
                                                   expect from her. Other evidence showed that appellant was
                                  12               aware of Coke’s change of heart. Indeed, he went to jail because
Northern District of California




                                                   Coke filed a report with his parole officer. This material change
 United States District Court




                                  13               in appellant’s relationship with Coke gave him a motive for the
                                                   charged crimes. Appellant himself articulated that motive while
                                  14               he was still in jail when he told Sean Zukowsky that he would
                                                   put hands on Coke if she withdrew her financial support.
                                  15
                                                   Appellant contends that Coke’s statements about his “bad acts”
                                  16               may have been probative of her state of mind at the time he
                                                   committed those acts, but they were not probative of her state of
                                  17               mind several months later around the time of her murder, which
                                                   was the only time when her state of mind could have been
                                  18               relevant. We disagree for two separate reasons. First, appellant
                                                   went to jail a few weeks after he committed these acts and was
                                  19               not released until a few days before Coke was murdered. This
                                                   fact effectively precludes appellant from using the mere passage
                                  20               of time to create distance between this uncharged conduct and
                                                   the charged crimes. Second, appellant’s assumption that each of
                                  21               the “bad acts” that he committed in the spring of 2013 had an
                                                   isolated temporary effect on Coke is flawed. The category of
                                  22               statements that appellant challenges on appeal was relevant,
                                                   along with the other state of mind evidence, to prove the
                                  23               prosecution theory that Coke decided to terminate her
                                                   relationship with appellant due to his multiple and increasingly
                                  24               dangerous transgressions during the relatively short period that
                                                   she allowed him to participate in her domestic life.
                                  25
                                                   According to appellant, the trial record conclusively shows that
                                  26               he and Coke were not estranged at that time of the murder,
                                                   pointing to evidence that after appellant was released from jail,
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                  23
                                                     they continued to spend time together and Coke continued to
                                   1                 provide him with moral and financial support. Thus, appellant
                                                     posits, the “prosecution theory that Coke ended her relationship
                                   2                 with appellant around the time of her death was speculative.”
                                                     Appellant’s opinion about what the evidence did nor did not
                                   3                 show was a jury argument. It does not alter our conclusion that
                                                     the trial court properly exercised its discretion by admitting the
                                   4                 challenged statements as circumstantial evidence of Coke’s
                                                     intention to terminate her relationship with appellant, which
                                   5                 gave appellant a motive for the charged robbery and murder.
                                   6   Alana, 2017 WL 3431728, at *13-14.
                                   7          The state appellate court’s ruling that the evidence was properly admitted under
                                   8   state law binds this federal habeas court. See Bradshaw, 546 U.S. at 76. Moreover, there
                                   9   was clearly a permissible inference to be drawn from the victim’s statements. See Jammal,
                                  10   926 F.2d at 920 (“Only if there are no permissible inferences the jury may draw from the
                                  11   evidence can its admission violate due process.”). As the state appellate court explained, a
                                  12   key argument in Petitioner’s defense was that he had no motive to kill the victim. By
Northern District of California
 United States District Court




                                  13   introducing the victim’s statements, the prosecution was able to show that the victim
                                  14   intended to terminate her relationship with Petitioner, and that this termination gave
                                  15   Petitioner a motive to kill her. In other words, the prosecution used the victim’s statements
                                  16   to rebut Petitioner’s motive argument.
                                  17          Even if the admission of the victim’s statements to prove motive were problematic,
                                  18   any error was harmless because admissible evidence aside from the victim’s statements
                                  19   provided a motive for that murder. The victim’s complaint to Petitioner’s parole officer
                                  20   was separately admitted into evidence, and Petitioner was arrested based on that complaint.
                                  21   See Alana, 2017 WL 3431728, at *2. Petitioner subsequently told his best friend that he
                                  22   would physically harm the victim for having him sent to jail. See id. at 3. Even without
                                  23   the victim’s statements, the jury heard evidence that Petitioner had a motive to murder the
                                  24   victim. This Court therefore cannot say, even if the trial court erred in admitting the
                                  25   victim’s statements (which it did not), that such an error had a substantial and injurious
                                  26   effect on the verdict. See Brecht, 507 U.S. 619 (setting forth the standard); see
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    24
                                   1   also Dillard, 244 F.3d at 770 (holding there was no “substantial and injurious effect” by
                                   2   admitting evidence, when it was duplicated by “an abundance of other, uncontradicted
                                   3   evidence”). Moreover, as explained above, the evidence against Petitioner was
                                   4   “overwhelming.” See Alana, 2017 WL 3431728, at *15 (“[W]e conclude that given the
                                   5   overwhelming nature of the evidence pointing to appellant’s guilt, and other
                                   6   unobjectionable evidence of Coke’s state of mind and appellant’s motive presented from
                                   7   other witnesses, any failure to give limiting instructions relative to this evidence was
                                   8   harmless.”). Because there was cumulative evidence that Petitioner had a motive to kill
                                   9   the victim, and the evidence against Petitioner was overwhelming, any error in admitting
                                  10   the victim’s statements was harmless.
                                  11          Accordingly, the state appellate court reasonably rejected Petitioner’s fourth claim,
                                  12   and its determination is entitled to AEDPA deference. Petitioner’s fourth claim is
Northern District of California
 United States District Court




                                  13   DENIED.
                                  14                 b. Confrontation Clause Argument
                                  15          Petitioner’s second challenge to the admission of the victim’s statements is that the
                                  16   admission of those statements violated his Sixth Amendment right to confront his accusers.
                                  17   Although the state appellate court appears to have acknowledged that Petitioner raised this
                                  18   argument in direct appeal, see Alana, 2017 WL 3431728, at *10, it did not analyze
                                  19   Petitioner’s confrontation argument separately from his due process argument, see id. at
                                  20   *10-15. Nevertheless, for the reasons stated below, the Court finds that Petitioner’s Sixth
                                  21   Amendment right to confrontation was not violated.
                                  22          The Confrontation Clause of the Sixth Amendment provides that in criminal cases
                                  23   the accused has the right to “be confronted with the witnesses against him.” U.S. Const.
                                  24   amend. VI. The federal confrontation right applies to the states through the Fourteenth
                                  25   Amendment. Pointer v. Texas, 380 U.S. 400, 403 (1965). The goal of the Confrontation
                                  26   Clause is to ensure reliability of evidence, though it is a procedural rather than a
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     25
                                   1   substantive guarantee. See Crawford v. Washington, 541 U.S. 36, 61 (2004). It commands
                                   2   not that evidence be reliable, but that reliability be assessed in a particular manner: by
                                   3   testing in the crucible of cross-examination. Id.; see Davis v. Alaska, 415 U.S. 308, 315–
                                   4   16 (1974) (noting a primary interest secured by the Confrontation Clause is the right of
                                   5   cross-examination). The Clause thus reflects a judgment, not only about the desirability of
                                   6   reliable evidence, but about how reliability can best be determined. Crawford, 541 U.S. at
                                   7   61; see, e.g., United States v. Medjuck, 156 F.3d 916, 919 n.1 (9th Cir. 1998) (noting that
                                   8   the Confrontation Clause serves to ensure that witnesses will testify under oath, to force
                                   9   witnesses to undergo cross-examination, and to permit the jury to observe the demeanor of
                                  10   witnesses).
                                  11          The Confrontation Clause applies to all out-of-court testimonial statements offered
                                  12   for the truth of the matter asserted, i.e., “testimonial hearsay.” See Crawford, 541 U.S. at
Northern District of California
 United States District Court




                                  13   51. Out-of-court statements by absent witnesses that are testimonial hearsay are barred
                                  14   under the Confrontation Clause unless (1) the witnesses are unavailable at trial, and (2) the
                                  15   defendants had a prior opportunity to cross-examine the witnesses. Id. at 59. If, however,
                                  16   a hearsay statement is not testimonial in nature, then that statement “is not subject to the
                                  17   Confrontation Clause.” Davis v. Washington, 547 U.S. 813, 821 (2006). Here, Respondent
                                  18   appears to concede that at least some of the victim’s statements were hearsay. See Ans. at
                                  19   16 (arguing that the statements fell into a hearsay exception, not that the statements were
                                  20   not hearsay); see also Alana, 2017 WL 3431728, at *12 (“The prosecutor argued that
                                  21   Coke’s statement that she was afraid of appellant was admissible hearsay under section
                                  22   1250 . . . .”). Similarly, the state appellate court characterized the victim’s statements as
                                  23   hearsay. See Alana, 2017 WL 3431728, at *11 (“Evidence that is admitted under section
                                  24   1250 is hearsay.”). Accordingly, the Court must determine whether the victim’s
                                  25   statements were testimonial in nature in order to determine whether the Confrontation
                                  26   Clause applies.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     26
                                   1          The “primary purpose” test establishes whether a statement is testimonial. Ohio v.
                                   2   Clark, 135 S. Ct. 2173, 2179 (2015). Under this test, statements are testimonial: (1) “when
                                   3   they result from questioning, ‘the primary purpose of [which was] to establish or prove
                                   4   past events potentially relevant to later criminal prosecution,’” and (2) “when written
                                   5   statements are ‘functionally identical to live, in-court testimony,’ ‘made for the purpose of
                                   6   establishing or proving some fact’ at trial.” Lucero v. Holland, 902 F.3d 979, 989 (9th Cir.
                                   7   2018) cert. denied, 139 S. Ct. 1180 (2019) (citations omitted). When the primary purpose
                                   8   of taking an out-of-court statement is to create an out-of-court substitute for trial
                                   9   testimony, the statement is testimonial hearsay and Crawford applies. See Michigan v.
                                  10   Bryant, 562 U.S. 344, 358 (2011) (explaining the primary purpose inquiry). When that
                                  11   was not the primary purpose, “the admissibility of a statement is the concern of state and
                                  12   federal rules of evidence, not the Confrontation Clause.” Id.
Northern District of California
 United States District Court




                                  13          “The ‘primary purpose’ of a statement is determined objectively.” United States v.
                                  14   Rojas-Pedroza, 716 F.3d 1253, 1267 (9th Cir. 2013). Thus “‘the relevant inquiry is not the
                                  15   subjective or actual purpose of the individuals involved in a particular encounter, but rather
                                  16   the purpose that reasonable participants would have had, as ascertained from the
                                  17   individuals’ statements and actions and the circumstances in which the encounter
                                  18   occurred.’” Id. (quoting Bryant, 562 U.S. at 360). The testimonial intent of the speaker
                                  19   must be evaluated in context, and part of that context is the questioner’s identity. Lucero,
                                  20   902 F.3d at 990 n.5.
                                  21          If the Confrontation Clause applies to a given statement, Confrontation Clause
                                  22   claims are still subject to harmless error analysis. United States v. Nielsen, 371 F.3d 574,
                                  23   581 (9th Cir. 2004); see also United States v. Allen, 425 F.3d 1231, 1235 (9th Cir. 2005).
                                  24   For purposes of federal habeas corpus review, the standard applicable to violations of
                                  25   the Confrontation Clause is whether the statement had an actual and prejudicial effect upon
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      27
                                   1   the jury. See Hernandez v. Small, 282 F.3d 1132, 1144 (9th Cir. 2002) (citing Brecht, 507
                                   2   U.S. at 637).
                                   3          The statements that Petitioner challenges, identified above, may be grouped into
                                   4   statements to friends, statements to Petitioner, statements to Petitioner’s family, and
                                   5   statements to law enforcement. See Pet., Ex. A at 36. First the Court will analyze whether
                                   6   the victim’s statements to friends, Petitioner, and Petitioner’s family, (collectively,
                                   7   “personal conversations”) were testimonial in nature and, if so, whether their admission
                                   8   had an actual and prejudicial effect upon the jury. Next the Court will apply the same
                                   9   inquiry to the victim’s statements to law enforcement.
                                  10                        i.   Personal Conversations
                                  11          The Court first examines the statements the victim made to friends, Petitioner, and
                                  12   Petitioner’s family during personal conversations.
Northern District of California
 United States District Court




                                  13          The victim told her friends Michelle Remy, Wendy Springer, Tanya Kendall, and
                                  14   Dianna Oglethorpe that Petitioner took the victim’s car, stole and ransomed her dog, and
                                  15   stole several items of the victim’s property. See id. (citing Ans., Ex. B at 491-92, 604,
                                  16   891-93, 902). The victim also told her friends that she was trying to end her relationship
                                  17   with Petitioner, that Petitioner had threatened “do awful things” to her if she refused to “let
                                  18   him be with her and have access to her home,” that she was afraid of Petitioner, and that
                                  19   she was afraid Petitioner may have harmed her dog. See id. (citing Ans., Ex. B at 895-96,
                                  20   943-44, 2169-72). Similarly, the victim told Petitioner’s nephews that Petitioner had
                                  21   stolen the victim’s dog and extorted $1,000 for the return of the dog. See id. (citing Ans.,
                                  22   Ex. B at 1263, 1266, 1270, 1462-63). The victim made the same statement to Petitioner in
                                  23   a letter; the same letter also refers to Petitioner’s theft of the victim’s car. See id. (citing
                                  24   Ans., Ex. B at 638-40); see also Ans., Ex. B at 638:26-639:9.
                                  25          All of the above statements were non-testimonial, and therefore not subject to the
                                  26   Confrontation Clause. First, the statements were non-testimonial as a matter of law
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       28
                                   1   because they were not made to law enforcement personnel, or to persons the victim
                                   2   believed were working with law enforcement. “No Supreme Court authority has held that
                                   3   statements made to someone other than law enforcement personnel are testimonial.”
                                   4   Schubert v. Warner, 605 F. App’x 688 (9th Cir. 2015) (finding that statements to a family
                                   5   friend were non-testimonial). See also Saechao v. Oregon, 249 F. App’x 678, 679 (9th
                                   6   Cir. 2007) (a conversation “between two friends, without any active participation by a
                                   7   government official” was non-testimonial); cf. Bryant, 562 U.S. at 359 n.3 (“Davis
                                   8   explicitly reserved the question ‘whether and when statements made to someone other than
                                   9   law enforcement personnel are “testimonial.’” Ibid. We have no need to decide that
                                  10   question in this case either because Covington’s statements were made to police
                                  11   officers.”). The friends to whom the victim made her statements were a kindergarten
                                  12   teacher, see Ans., Ex. B at 479:7 (Wendy Springer); a physical education teacher, see id. at
Northern District of California
 United States District Court




                                  13   883:9 (Michelle Remy); a college professor, see id. at 582:24-25 (Tanya Kendall); and a
                                  14   paralegal for the federal public defender in another county, see id. at 2166:2-11 (Dianna
                                  15   Oglethorpe). Petitioner’s nephews were a CalTrans employee, see id. at 1246:4 (Angelo
                                  16   Gross), and an AT&T employee, see id. at 1454:9 (Carlton Duncan). None of these
                                  17   friends or family members worked for or with law enforcement. Nor can the victim have
                                  18   expected Petitioner to pass her letter to law enforcement. See id. at 638-40 (letter from
                                  19   victim to Petitioner). Because the victim did not make any of these statements to law
                                  20   enforcement, the victim could not have had testimonial intent in making the challenged
                                  21   statements. See Crawford, 541 U.S. at 51 (describing “statements made unwittingly to an
                                  22   FBI informant” as non-testimonial, because of the declarant’s ignorance of the witness’s
                                  23   role).
                                  24            Second, the circumstances surrounding each of the challenged statements show that
                                  25   the statements were non-testimonial. The United States Supreme Court has explained that
                                  26   “[s]tatements to friends and neighbors about abuse and intimidation” are not testimonial.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    29
                                   1   Giles v. California, 554 U.S. 353, 376 (2008); see also. Bryant, 562 U.S. at 381 (“For an
                                   2   out-of-court statement to qualify as testimonial, the declarant must intend the statement to
                                   3   be a solemn declaration rather than an unconsidered or offhand remark; and he must make
                                   4   the statement with the understanding that it may be used to invoke the coercive machinery
                                   5   of the State against the accused. . . . That is what distinguishes a narrative told to
                                   6   a friend over dinner from a statement to the police.”) (Scalia, J., dissenting); United States
                                   7   v. Palamarchuk, 791 F. App’x 658, 662 (9th Cir. 2019) (“a conversation between friends
                                   8   over dinner” is non-testimonial); Lara v. Allison, 617 F. App’x 769, 770 (9th Cir. 2015)
                                   9   (“statements [made] during an unprompted, informal conversation between coworkers at
                                  10   their place of employment” are non-testimonial); Williams v. Adams, 447 F. App’x 829,
                                  11   831 (9th Cir. 2011) (statements made to family members are non-testimonial). There is no
                                  12   suggestion in the record that the victim believed her statements to friends, Petitioner, and
Northern District of California
 United States District Court




                                  13   Petitioner’s family would be “used to invoke the coercive machinery of the State.” Bryant,
                                  14   562 U.S. at 381. Instead, “reasonable participants” in the conversations at issue would
                                  15   have construed the purpose of those conversations as requesting help or emotional support.
                                  16   See id. at 360 (emphasizing that the court must ask what “purpose [] reasonable
                                  17   participants would have had”). For example, in the conversation where the victim told
                                  18   Wendy Springer that the Petitioner had stolen and was ransoming the victim’s dog, the
                                  19   victim had called Ms. Springer to ask for assistance in meeting Petitioner’s monetary
                                  20   demand. See Ans., Ex. B at 491:3-13. In the conversation where the victim told Dianna
                                  21   Oglethorpe that the victim “was worried about breaking [the relationship with the
                                  22   Petitioner] off,” the victim sought emotional support and advice from a friend; Ms.
                                  23   Oglethorpe described the victim as “visibly upset” and “crying,” and stated that the victim
                                  24   “didn’t know what to do.” Id. at 2172:6-13. The victim called Petitioner’s nephew
                                  25   Carlton Duncan to seek help in finding her dog; that nephew explained that the victim was
                                  26   “just trying to get some information,” because she thought Petitioner “may have the dog.”
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      30
                                   1   Id. at 1461:35-36, 1462:16, 1463:4-5. Petitioner’s other nephew, Angelo Gross, explained
                                   2   that when the victim told him that Petitioner had stolen the victim’s dog, extorted money
                                   3   from her, and that she was trying to end her relationship with the Petitioner, this was one
                                   4   of “quite a few” calls from “an aunt figure.” Id. at 1270:27, 1271:28; see also id. at 1266-
                                   5   73 (describing conversations with his “aunt figure”). For each statement the victim made
                                   6   in personal conversations, the circumstances make clear that the victim was speaking with
                                   7   friends and family in an ordinary fashion, not attempting to create a record with law
                                   8   enforcement.
                                   9          Accordingly, the victim’s statements to friends, the Petitioner, and Petitioner’s
                                  10   family were not testimonial in nature. Because these statements were not testimonial, the
                                  11   Confrontation Clause does not apply, and the Court need not ask whether their admission
                                  12   had an actual and prejudicial effect upon the jury.
Northern District of California
 United States District Court




                                  13                       ii.   Statements to Law Enforcement
                                  14          The Court now examines the statements the victim made to persons in or affiliated
                                  15   with law enforcement. Petitioner challenged the following statements made to persons in
                                  16   or affiliated with law enforcement:
                                  17                  Coke told Officer Bryan Glick that appellant took her car
                                                      without her permission. . . . Coke wrote a statement for
                                  18                  appellant’s parole agent, Nghia Tran, which accused appellant
                                                      of stealing her dog and her bicycles and extorting $1,000 for her
                                  19                  stolen dog’s return.
                                  20   Pet., Ex. A at 36 (citing Ans., Ex. B at 495, 497-501, 838-40, 853-54.)
                                  21                                a. Officer Glick
                                  22          As to the statements to Officer Glick, a review of the record reveals that those
                                  23   statements were not testimonial. The statements were made when Officer Glick met with
                                  24   the victim to create a stolen vehicle report, in order to recover the victim’s stolen car. See
                                  25   Ans., Ex. B at 837:11-16. Statements made to obtain police assistance are not testimonial.
                                  26   See Davis, 547 U.S. 813 at 826-27 (finding that a 911 call was not testimonial, because it
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     31
                                   1   “is ordinarily not designed primarily to ‘establis[h] or prov[e]’ some past fact, but to
                                   2   describe current circumstances requiring police assistance.”); Leavitt v. Arave, 383 F.3d
                                   3   809, 830 n.22 (9th Cir. 2004) (statements to police were non-testimonial when the victim
                                   4   “initiated their interaction,” was not being interrogated, and “sought [police] help in ending
                                   5   a frightening intrusion into her home”); Arias v. Muniz, No. C 15-1136 WHA (PR), 2016
                                   6   WL 1427497, at *5 (N.D. Cal. Apr. 12, 2016) (holding that statements made “to address an
                                   7   ongoing emergency” are not “converted into testimonial statements under Crawford
                                   8   because a police officer . . . memorializes them in a report”).
                                   9          In response to the victim’s call for assistance, Officer Glick was dispatched to the
                                  10   victim’s house at 3:00 a.m., and arrived at the victim’s house at 3:37 a.m. See Ans., Ex. B
                                  11   at 837:11-15, 838:6-7. The time of the victim’s conversation with Officer Glick suggests
                                  12   that both parties viewed the situation as an ongoing emergency, rather than an
Northern District of California
 United States District Court




                                  13   interrogation. The victim described the car and the circumstances under which she had last
                                  14   seen it, see id. at 838:13-839:9, suggesting that she expected Officer Glick to recover the
                                  15   car. Officer Glick relayed the report “to [] Dispatch so it could be entered into [the] stolen
                                  16   vehicle system, and [] broadcast a description of the vehicle.” Id. at 841:8-10.
                                  17   Considering the time at which the report was taken, the information relayed to Officer
                                  18   Glick, and the use to which Officer Glick immediately put this information, the Court
                                  19   concludes that the victim’s primary purpose in making these statements was to recover her
                                  20   stolen car. Because the victim’s “statement[s] [were] not procured with a primary purpose
                                  21   of creating an out-of-court substitute for trial testimony . . . the admissibility of [the]
                                  22   statement[s] is the concern of state and federal rules of evidence, not the Confrontation
                                  23   Clause.” Bryant, 562 U.S. at 358–59.
                                  24          For the sake of being thorough, the Court notes that, even if the victim’s statements
                                  25   to Officer Glick were considered testimonial – which they are not – any error in admitting
                                  26   those statements would be harmless. In assessing a Confrontation Clause violation, courts
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       32
                                   1   consider, inter alia, “whether the testimony was cumulative.” Delaware v. Van Arsdall,
                                   2   475 U.S. 673, 684 (1986). As noted above, the jury heard several non-testimonial
                                   3   statements from the victim to the victim’s friends, that established Petitioner had stolen the
                                   4   victim’s car. The victim’s daughter also informed the jury that Petitioner had stolen the
                                   5   victim’s car, see Ans., Ex. B at 669:7-10, and the victim referenced Petitioner’s theft of the
                                   6   car in a letter from the victim to Petitioner, see id. at 638:26-639:9. Petitioner also testified
                                   7   about this incident, admitting that he did not have permission to take the car, and stating
                                   8   that the victim had filed a police report accusing Petitioner of stealing the car. See id. at
                                   9   2819:21-2820:6. When this cumulative testimony is considered, the Court cannot
                                  10   conclude that the admission of the victim’s statements to Officer Glick had a substantial
                                  11   and injurious effect on the verdict.
                                  12                                b. Agent Tran
Northern District of California
 United States District Court




                                  13            As to the statements to Agent Tran, a review of the record suggests that those
                                  14   statements may have been testimonial in nature. On the one hand, Agent Tran testified that
                                  15   the victim contacted him so that he would “ask [Petitioner] to get [the victim’s] dog back.”
                                  16   Ans., Ex. B at 2278. Because the victim sought Agent Tran’s help to recover her dog, the
                                  17   trial court could have reasonably concluded that the victim’s statements to Agent Tran
                                  18   were made “to describe current circumstances requiring police assistance.” Davis, 547
                                  19   U.S. 813 at 827 (finding that statements made with this primary purpose are not
                                  20   testimonial). The inference that the victim was seeking Agent Tran’s help, rather than
                                  21   attempting to testify against Petitioner, is bolstered by her refusal to file a police report
                                  22   about Petitioner’s crimes against her. See Ans., Ex. B at 2284:22-2285:5 (stating that
                                  23   Agent Tran repeatedly asked Petitioner to file a police report, but that Petitioner refused
                                  24   because “she was only interested in getting her dog back”); see also id. at 2298:8-2299:12
                                  25   (stating, in response to defense counsel’s questioning, that the victim only wanted her dog
                                  26   back).
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      33
                                   1          On the other hand, the record reveals that the victim’s statements to Agent Tran
                                   2   were immediately used to charge Petitioner with a parole violation. See id. at 2280:13-
                                   3   2281:5. In fact, Agent Tran left his office while the victim was still completing her
                                   4   statement, to find and arrest Petitioner for a parole violation. See id. at 2270:20-26. The
                                   5   victim thus understood that her statement would be used to revoke Petitioner’s parole.
                                   6   There is no suggestion in the record that the victim expected Agent Tran to help recover
                                   7   the victim’s stolen dog. In an abundance of caution, the Court will presume for the
                                   8   purposes of this petition that the victim’s statements to Agent Tran were testimonial.
                                   9   Because the Court presumes that the victim’s statements to Agent Tran were testimonial,
                                  10   the Court proceeds to the next step in the Confrontation Clause inquiry: whether any error
                                  11   in admitting the victim’s statements was harmless.
                                  12          Here, even if the victim’s statements to Agent Tran are deemed testimonial, their
Northern District of California
 United States District Court




                                  13   admission against Petitioner was harmless considering other, cumulative evidence. See
                                  14   Van Arsdall, 475 U.S. at 684 (stating courts must consider “whether the testimony was
                                  15   cumulative” in evaluating a potential Confrontation Clause violation). Petitioner
                                  16   challenges the victim’s statement that to Agent Tran Petitioner stole the victim’s dog,
                                  17   extorted $1,000 from the victim for the return of the dog, and stole the victim’s bicycles.
                                  18   See Pet. at 35 (citing Ans., Ex. B at 495, 497-501. However, the jury heard all of this
                                  19   information from other sources: the victim told her friends that Petitioner stole and
                                  20   ransomed her dog, and stole several items of the victim’s property including two bicycles,
                                  21   see Ans., Ex. B at 491-92, 604, 891-93, 902; the victim told Petitioner’s nephews that
                                  22   Petitioner had stolen the victim’s dog and extorted $1,000 for the return of the dog, see id.
                                  23   at 1263, 1266, 1270, 1462-63; and the victim referenced these wrongs in a letter written to
                                  24   Petitioner, see id. at 638-40. When this cumulative testimony is considered, the Court
                                  25   cannot conclude that the admission of the victim’s statements to Agent Tran had a
                                  26   substantial and injurious effect on the verdict.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     34
                                   1          Because the victim’s challenged statements were largely non-testimonial, and the
                                   2   sole statement that was testimonial was duplicated by non-testimonial statements,
                                   3   Petitioner is not entitled to relief on his Confrontation Clause claim. Accordingly,
                                   4   Petitioner’s fifth claim is DENIED.
                                   5                    c. Jury Instruction Argument
                                   6          Petitioner’s third challenge to the admission of the victim’s statements is that the
                                   7   trial court erred in failing to give a limiting instruction, informing the jury that the victim’s
                                   8   statements were admitted not for the truth of the matter but as evidence of the victim’s
                                   9   state of mind.
                                  10          The state appellate court rejected this claim, finding that some of the victim’s
                                  11   statements did not require a limiting instruction, and that as to the statements that may
                                  12   have required such an instruction, Petitioner’s counsel failed to request the instruction:
Northern District of California
 United States District Court




                                  13                    Appellant’s second claim of error with respect to Coke’s state of
                                                        mind evidence pertains to the fact that the trial court gave a
                                  14                    limiting instruction only one time, when it admitted evidence of
                                                        the May 9, 2013 statement Coke gave to appellant’s parole
                                  15                    agent. Appellant contends that, as a result of the “court’s
                                                        instructional omissions,” the jury improperly considered Coke’s
                                  16                    statements as proof that appellant stole her car, bicycles,
                                                        headphones, and dog, extorted $1,000 from her, and threatened
                                  17                    and scared her.
                                  18                    When a direct declaration of a person’s state of mind is admitted
                                                        for its truth under section 1250, it is not subject to any limiting
                                  19                    instruction. (Riccardi, supra, 54 Cal. 4th at p. 822; Ortiz,
                                                        supra, 38 Cal. App. 4th at p. 389.) Thus, appellant’s claim of
                                  20                    instructional error fails to the extent he is contending that he was
                                                        entitled to a limiting instruction regarding statements Coke
                                  21                    made about how she felt about appellant, or what she intended
                                                        to do.
                                  22
                                                        Different considerations apply, however, to statements that
                                  23                    constitute circumstantial evidence of the declarant’s state of
                                                        mind. “This nonhearsay category of statements presents an
                                  24                    elevated danger of prejudice if the jury is unable to distinguish
                                                        between the truth of the matter asserted and the inferences
                                  25                    concerning the declarant’s state of mind. [Citation.]” (Riccardi,
                                                        supra, 54 Cal. 4th at p. 823.) In such situations, a limiting
                                  26                    instruction can clarify the limited purpose for which the
                                                        evidence is being admitted. However, a limiting instruction is
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                        35
                                                   not always required and, indeed, there may be times when “the
                                   1               risk of such an instruction highlighting the defendant’s conduct
                                                   outweighs any benefit the instruction may provide.” (Id. at p.
                                   2               825.)
                                   3               Thus, absent a request by the defense, the trial court is not
                                                   required to give a limiting instruction when admitting statements
                                   4               as nonhearsay circumstantial evidence of the declarant’s state of
                                                   mind. (Riccardi, supra, 54 Cal. 4th at p. 823.) Rather, such
                                   5               evidence is subject to the general rule set forth in section 355,
                                                   which states: “When evidence is admissible as to one party or
                                   6               for one purpose and is inadmissible as to another party or for
                                                   another purpose, the court upon request shall restrict the
                                   7               evidence to its proper scope and instruct the jury accordingly.”
                                                   (Italics added.)
                                   8
                                                   In the present case, appellant fails to establish that his trial
                                   9               counsel requested a limiting instruction at the time that any
                                                   statement by Coke was admitted into evidence. As our
                                  10               background summary reflects, during the pretrial hearings,
                                                   appellant’s defense counsel contemplated that such a limiting
                                  11               instruction would be appropriate with respect to circumstantial
                                                   state of mind evidence, and the trial court agreed. However, by
                                  12               the time such evidence was elicited at trial, defense counsel
Northern District of California




                                                   could have concluded that a limiting instruction would not be
 United States District Court




                                  13               useful for a variety of reasons. For example, once the jury
                                                   became aware of appellant’s misconduct during the spring of
                                  14               2013, defense counsel could reasonably have concluded that
                                                   requesting a limiting instruction would draw further attention to
                                  15               the evidence. Such a limiting instruction might also highlight
                                                   the fact that other direct evidence of Coke’s state of mind was
                                  16               admitted for its truth. In any event, absent a specific request at
                                                   the time the evidence was admitted, the trial court did not have
                                  17               an obligation to give the jury a limiting instruction regarding the
                                                   proper use of circumstantial evidence of Coke’s state of mind.
                                  18               (Riccardi, supra, 54 Cal. 4th at p. 823.)
                                  19               Finally, we note that even if the court’s limiting instructions
                                                   were deficient, where the omission of a cautionary instruction is
                                  20               at issue, reversal of the judgment will not be required unless “it
                                                   is reasonably probable that a result more favorable to the
                                  21               appealing party would have been reached in the absence of the
                                                   error.” (People v. Watson (1956) 46 Cal. 2d 818, 836; People v.
                                  22               Hernandez (2004) 33 Cal. 4th 1040, 1054.) In this case, we
                                                   conclude that given the overwhelming nature of the evidence
                                  23               pointing to appellant’s guilt, and other unobjectionable evidence
                                                   of Coke’s state of mind and appellant’s motive presented from
                                  24               other witnesses, any failure to give limiting instructions relative
                                                   to this evidence was harmless.
                                  25

                                  26   Alana, 2017 WL 3431728, at *14–15.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   36
                                   1          First, the state appellate court’s ruling regarding the necessity of jury instructions
                                   2   under state law binds this federal habeas court. See Bradshaw, 546 U.S. at 76.
                                   3           Second, as the state appellate court noted, the trial court did give a limiting
                                   4   instruction when it admitted the victim’s statements to Agent Tran. See Alana, 2017 WL
                                   5   3431728, at *14. In fact, the trial court gave a limiting instruction when admitting those
                                   6   statements and repeated the limiting instruction when it gave final jury instructions post-
                                   7   trial. See Ans., Ex. B at 501:23-502:20, 3268:25-3269:3.
                                   8          Petitioner appears to challenge the trial court’s decision not to give the same
                                   9   instruction multiple times. See Pet. at 42-43 (arguing that the trial court should have given
                                  10   the instruction every time hearsay statements were offered). However, the Ninth Circuit
                                  11   has expressly held that a trial court need not repeat an instruction over and over. In United
                                  12   States v. King, the trial court gave a “requested cautionary jury instruction” only at the end
Northern District of California
 United States District Court




                                  13   of trial, rather than “at the time the evidence was offered.” 552 F.2d 833, 846 (9th Cir.
                                  14   1976). In King, the defendant-appellant argued that a limiting instruction should have
                                  15   been offered along with the evidence, rather than once trial had concluded. See id. at 846-
                                  16   49. The Ninth Circuit “h[e]ld that the failure to give the requested instruction prior to the
                                  17   presentation of evidence perforce was not error. To repeat such instructions several times
                                  18   in the course of trial would compound the fears of confusion . . . .” Id. at 849. If it was not
                                  19   erroneous for the King trial court to give a limiting instruction once, at the end of trial, then
                                  20   the trial court here did not err in giving a limiting instruction twice, both at the end of trial
                                  21   and at the time the evidence was offered.
                                  22          Third, as Respondent notes, Petitioner’s counsel did not request an additional
                                  23   limiting instruction each time hearsay evidence was offered for a limited purpose. See
                                  24   Ans. at 21. The Ninth Circuit has repeatedly held that it is counsel’s responsibility to
                                  25   request a limiting instruction, and that a trial court does not err by failing to give an
                                  26   instruction sua sponte. See United States v. Ramirez, 990 F.2d 1264 (9th Cir. 1993)
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      37
                                   1   (“Ramirez requested no limiting instruction at trial and the judge is not required to give
                                   2   one sua sponte.”); see also United States v. Palmer, 691 F.2d 921, 923 (9th Cir. 1982)
                                   3   (“Appellant further asserts that the trial court erred in not giving the jury a limiting
                                   4   instruction regarding the impeachment purposes of the snorting tube. Again, defendant’s
                                   5   counsel failed to request such an instruction and the trial court had no affirmative
                                   6   obligation to give one sua sponte. . . . Moreover, a failure to give a sua sponte limiting
                                   7   instruction is generally not reversible error.”) (citations omitted); see also United States v.
                                   8   McLennan, 563 F.2d 943, 947–48 (9th Cir. 1977) (“The court had said nothing about a
                                   9   limiting instruction because he had not been asked to give one. Nothing prevented counsel
                                  10   from making such a request. In the usual case, the court is not required to give such an
                                  11   instruction sua sponte.”) (citing cases). Accordingly, the trial court did not err in giving
                                  12   the limiting instruction only twice.
Northern District of California
 United States District Court




                                  13          Moreover, to the extent Petitioner argues that, because the limiting instruction was
                                  14   given only once during trial, the jury was misled into thinking only one statement was
                                  15   admitted pursuant to a hearsay exception, this contention is belied by the record. On at
                                  16   least one occasion, Petitioner’s counsel withdrew a hearsay objection because the witness
                                  17   was “talking about the state of mind of” the victim. Ans., Ex. B at 892:10-11; cf. id. at
                                  18   680:5-14 (following a hearsay objection, the prosecutor rephrased a question to ask about
                                  19   the victim’s feelings). Similarly, on other occasions the trial court overruled counsel’s
                                  20   objections to hearsay because the statement was “not being offered for the truth,” but was
                                  21   instead “explaining subsequent conduct.” Id. at 563:25-28; see also id. at 1880:23-1881:3
                                  22   (admitting testimony to explain conduct); 1886:20-1887:10 (same, with the trial court
                                  23   explaining the difference between hearsay and a non-hearsay purpose). Because the jury
                                  24   was told on multiple occasions that some testimony was being admitted for a non-hearsay
                                  25   purpose, and the difference between hearsay and a statement admitted for a non-hearsay
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      38
                                   1   purpose was explained to the jury several times, a reasonable juror would not have
                                   2   assumed that every statement was admitted for the truth of the matter asserted.
                                   3          Finally, even if Petitioner’s arguments were not belied by the record, any error in
                                   4   refusing to give the same instruction multiple times would have been harmless. In the
                                   5   review of a habeas petition, “[t]he only question for us is ‘whether the ailing instruction by
                                   6   itself so infected the entire trial that the resulting conviction violates due process.’” Estelle
                                   7   v. McGuire, 502 U.S. 62, 72 (1991). “It is well established that the instruction ‘may not be
                                   8   judged in artificial isolation,’ but must be considered in the context of the instructions as a
                                   9   whole and the trial record.” Id. Here, as discussed above and as found by the state
                                  10   appellate court, the evidence against Petitioner was “overwhelming.” Accordingly, even if
                                  11   the trial court had erred in not giving a jury instruction every time out-of-court statements
                                  12   were admitted for a non-hearsay purpose, this Court could not conclude that the resulting
Northern District of California
 United States District Court




                                  13   conviction violated due process. The state appellate court did not apply federal law in a
                                  14   way that was “objectively unreasonable.”
                                  15          For these reasons, Petitioner’s sixth claim is DENIED.
                                  16          3.     Cumulative Error Claim
                                  17          Petitioner argues the cumulative effect of the alleged constitutional errors violated
                                  18   his right to a fair trial. Pet. at 54. In some cases, although no single trial error is
                                  19   sufficiently prejudicial to warrant reversal, the cumulative effect of several errors may still
                                  20   prejudice a defendant so much that his conviction must be overturned. Alcala v.
                                  21   Woodford, 334 F.3d 862, 893–95 (9th Cir. 2003). However, where there is no single
                                  22   constitutional error existing, nothing can accumulate to the level of a constitutional
                                  23   violation. Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011). Similarly, there can be no
                                  24   cumulative error if there has not been more than one error. United States v. Solorio, 669
                                  25   F.3d 943, 956 (9th Cir. 2012).
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       39
                                   1            Here, there were no constitutional errors and, therefore, nothing can accumulate to
                                   2   the level of a constitutional violation.
                                   3                                        IV. CONCLUSION

                                   4            After a careful review of the record and pertinent law, the Court concludes that the

                                   5   Petition must be DENIED.

                                   6            Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                   7   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                   8   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                   9   that “reasonable jurists would find the district court’s assessment of the constitutional

                                  10   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                  11   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  12   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate
Northern District of California
 United States District Court




                                  13   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  14            The Clerk shall terminate any pending motions, enter judgment in favor of

                                  15   Respondent, and close the file.

                                  16            IT IS SO ORDERED.
                                  17   Dated:          April 2, 2020                       ________________________
                                                                                           BETH LABSON FREEMAN
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      40
